Citation Nr: 0718927	
Decision Date: 06/22/07    Archive Date: 07/03/07

DOCKET NO.  99-02 330	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for left hip disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Lawson, Counsel


REMAND

The veteran served on active duty from May 1975 to January 
1987.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating determination of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.

In October 2006, the United States Court of Appeals for 
Veterans Claims (Court) vacated a January 2004 Board decision 
denying the instant claim and remanded the case to the Board 
for compliance with its order.  To comply with the Court's 
order, the Board is remanding the case to the RO.  The 
Court's order faults the Board for having allowed a violation 
of Stegall v. West, 11 Vet. App. 268 (1998), to exist 
uncorrected.  The Court specified that the VA examination 
produced following the Board's October 2000 remand did not 
comply with the remand instructions.  In particular, the 
Court noted that the examiner in September 2002 was to have 
considered all findings, opinions, and bases when determining 
the probability that the left hip disability was causally 
related to a disease or injury in service.  The Court noted 
that the examiner had attributed the veteran's left hip 
injury to his in-service helicopter accident without 
addressing whether a January 1998 postservice fall was likely 
related to the left hip injury.  Consequently, the October 
2000 remand instructions are reiterated below.  

The veteran is hereby notified that it is the veteran's 
responsibility to report for the examination and to cooperate 
in the development of the case, and that the consequences of 
failure to report for a VA examination without good cause may 
include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 
(2006).

The Board notes that RO compliance with this remand is not 
discretionary, and that if the RO fails to comply with the 
terms of this remand, another remand for corrective action is 
required.  Stegall v. West, 11 Vet. App. 268 (1998).


Accordingly, the case is REMANDED for the following action:

1.  The veteran should be afforded a VA 
examination to determine the nature, 
extent and etiology of left hip 
disability now present.  The claims 
folder should be made available to the 
examiner.  All indicated tests and 
studies should be completed and all 
findings reported in detail.  The 
examiner should be instructed to set 
forth the history of symptoms as 
reported by the veteran as well as all 
pertinent findings.  Complete diagnoses 
should be provided.  On the basis of 
both the current examination findings 
and a thorough review of all records in 
the claims folder, the examiner should 
offer an opinion as to whether the 
veteran's symptoms in service 
represented any underlying chronic left 
hip disability and comment on the 
significance, if any, of the service 
medical records.  The examiner should 
describe the nature of the veteran's 
problems in detail.

The examiner should specifically answer 
the following:

a. Identify all current left hip 
disability.

b. If the disability is considered 
traumatic in origin, the nature of the 
trauma and the source of the 
information relied upon should be 
indicated.

c. For any left hip disability 
identified, what is the degree of 
probability that such disorder is 
causally related to a disease or injury 
in service?

All findings, opinions and bases should 
be set forth in detail.  The bases for 
the conclusions reached should be 
stated in full, and any opinion 
contrary to those already of record 
should be reconciled, to the extent 
possible.  The examiner should 
specifically comment on whether there 
is any relationship between the January 
1998 fall and any current left hip 
disability.

2.  Thereafter, consider the veteran's 
pending claim in light of any additional 
evidence added to the record.  If the 
benefits sought on appeal remain denied, 
the veteran and his representative should 
be furnished a Supplemental Statement of 
the Case and given the opportunity to 
respond thereto.

If upon completion of the above action the claim remains 
denied, the case should be returned after compliance with 
requisite appellate procedures.  By this remand, the Board 
intimates no opinion as to any outcome warranted.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).




